Title: From Benjamin Franklin to Thomas-François Dalibard, 31 January 1768
From: Franklin, Benjamin
To: Dalibard, Thomas-François


Dear Sir,
London Jan. 31. 1768
I sent you sometime since, Priestly’s History of Electricity, under the Care of Mr. Molini, Bookseller on the Quay des Augustins; I hope it got safe to Paris, and that you have receiv’d it. [I w]ish the Reading of it may renew your Taste for that Branch of Philosophy, which is already so greatly indebted to you, as being the first of [Man?] kind that had the Courage to attempt drawing Lightning from the Clouds to be subjected to your Experiments. In our Return home, We were detained a Week at Calais, by contrary Winds and Stormy Weather, which was the more mortifying to me, when I reflected that I might have enjoy’d Paris and my Friends there all that Time, and yet have been as soon at London.
As I became in Arrears with my Business by so long an Absence, I have been necessarily much occupied since my Return, and have therefore postpon’d from time to time, (and so long that I am now ash[amed of it]) the Purpose I had of writing soon to you [torn] the [torn] Sense I have of your Kindness to [me who was a] Stranger at Paris, and of the many Civilities I receiv’d from you there and from Mrs. Dalibard, which I assure you have made a lasting Impression on my Memory. I beg you will both of you accept my sincerest Thanks and Acknowledgements. The Time I spent in Paris, and in the improving Conversation and agreable Society of so many learned and ingenious Men, seems now to me like a pleasing Dream, from which I was sorry to be awaked by [fin]ding my self again at London. With the greatest Esteem and best Wishes for your Health and Happiness, I have the Honour to be Dear Sir Your obliged and most obedient humble Servant
B Franklin
M. Dalibard
